DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed May 6, 2022.  Claim 8 is canceled.  Claims 1 and 19-20 are amended.  Claims 1-7 and 9-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 17, in independent claim 1 upon which claim 17 depends, Applicant recites in lines 6-7 that the frame is mechanically connected to the mounting bracket and extends “longitudinally outwardly from the mounted bracket”.  Applicant appears to be directing claim 1 to the embodiment illustrated in Figures 1A-2B where the frame 24 extends “longitudinally outwardly” from the mounting bracket 42.  However, the recitation in claim 17 of “an elongated member” between the mounting bracket and the frame appears directed to the embodiment illustrated in Figures 3A-3F, but Examiner does not see how the frame 24 in the embodiment of Figures 3A-3F can extend “longitudinally outwardly” from the mounting bracket 42.  Accordingly, claim 17 appears to be improperly joining embodiments that have conflicting limitations, thus it is unclear to Examiner how to make and/or use the invention in claim 17.  Examiner respectfully asks Applicant to amend the claim accordingly, or explain to Examiner how the embodiment in Figures 3A-3F (which includes an elongated member) can also support the limitation that the frame 24 extends “longitudinally outwardly” from the mounting bracket 42.   
Regarding claim 18, it is unclear to Examiner how a spacer can be compliant with “at least one of FDA 2011, ISO 2444, ISO 24442 and Colipa method”.  The recited methods appear to relate to a method for determining the SPF of a particular product, thus it is unclear how a spacer used in a light system can be “complaint” with one of the recited methods.  Examiner respectfully asks Applicant to amend the claim accordingly, or explain to Examiner how a spacer can be compliant with one of the recited testing methods.  

Allowable Subject Matter
Claims 1-7, 9-16 and 19-20 are allowed.

Response to Arguments
Applicant’s amendments to independent claims 1 and 19-20 are sufficient to overcome the rejections made under 35 U.S.C. 112(b), and sufficient to overcome the rejections made under 35 U.S.C. 102 or 35 U.S.C. 103 as being anticipated or rendered obvious by the Ford reference.  Accordingly, those rejections have been withdrawn.  However, the rejections of claims 17-18 under 35 U.S.C. 112(a) have been maintained, as Applicant neither amended the claims nor provided arguments against the rejections.  Accordingly, the rejections of claims 17-18 are maintained.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875